            Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   SOUTHERN DIVISION
 INGRID VICTORIA SOSA
 874 Quince Orchard Blvd                                  Case No: 1:20-cv-3294
 Apt# T2
 Gaithersburg MD 20878
       Plaintiff,

 V.

 CUSTOMS AND BORDER PROTECTION
 U.S. Department of Homeland Security
 1300 Pennsylvania Ave. NW
 Washington, DC 20229

 OFFICE OF BIOMETRIC IDENTITY
 MANAGEMENT
 U.S. Department of Homeland Security
 245 Murray Lane, SW
 Washington, D.C. 20528

 Defendants



                                        COMPLAINT


       Plaintiff brings this action under the Freedom of Information Act (FOIA), 5 U.S.C. §

552, seeking the disclosure and release of agency records improperly withheld from the

plaintiff by codefendants, Office of Biometric Identity Management and Customs and

Border Protection:

                                 JURISDICTION AND VENUE


       1.      This Court has jurisdiction over this action pursuant to 5 U.S.C.

§ 522(a)(4)(B) and 28 U.S.C. § 1331.
             Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 2 of 8



       2.       Venue is proper under 5 U.S.C. § 522(a)(4)(B).

                                            THE PARTIES


       3.       Plaintiff Ingrid Victoria Sosa is a non-citizen residing in the United States. She

resides at 874 Quince Orchard Bvld., Apt#T2, Gaithersburg, MD 20078. She entered the

United States without inspection on or around April or May of 2005. She was apprehended

by CBP officers upon her entry. Now, plaintiff seeks to pursue immigration relief. She

cannot do so without reviewing her immigration records.

       4.       Customs and Border Protection (“CBP”) is the federal agency charged with

interrogating “any alien or person believed to be an alien as to his right to be or to remain in the

United States.” INA § 287(a)(1), 8 U.S.C. § 1357(a)(1). CBP is headquartered at 1300

Pennsylvania Ave. NW Washington, DC 20229.

       5.       The Office of Biometric Identity Management (OBIM) supports the Department

of Homeland Security's responsibility to protect the nation by providing biometric identification

services that help federal, state, and local government decision makers accurately identify the

people they encounter and determine whether those people pose a risk to the United States.

OBIM supplies the watchlist and ensures the integrity of the data.

                                   NATURE OF THE ACTION

       6.       Plaintiff sought records related to her interactions with federal immigration

enforcement actions against her. Defendants have failed to provide Plaintiff with the requested

materials.

       7.       Defendants have violated FOIA in the following ways: (1) by failing to respond to
            Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 3 of 8



Plaintiff’s request within the statutorily prescribed time limit, (2) failing to disclose responsive

documents, and (3) unlawfully withholding the requested information.

       8.      Plaintiff suffers harm due to Defendants’ failure to provide responsive materials

because without the information that she has requested through FOIA, she is unable to ascertain

eligibility for immigration relief. Specifically, Plaintiff is currently unable to formulate legal

arguments in her support without access to her immigration history.

       9.      Defendants’ denial and delay prevents Plaintiff from moving forward with

applications for which she may be eligible and causes unnecessary emotional hardship for her

and her family. As a consequence of Defendants’ denial and inaction, Plaintiff and her family are

left in legal limbo while waiting to obtain records that hold the key to assessing her immigration

options in the United States.

       10.     Plaintiff now requests that this Court order Defendants to respond to the FOIA

requests and disclose all responsive records improperly withheld from Plaintiff as well as

provide any other appropriate relief.

                                 STATUTORY FRAMEWORK

       11.     FOIA promotes open government by providing every person with a right to

request and receive federal agency records. 5 U.S.C. § 552(a)(3)(A).

       12.     In furtherance of its purpose to encourage open government, FOIA imposes strict

deadlines on agencies to provide responsive documents to FOIA requests. Id. § 552(a)(6)(A).

       13.     Defendants are “agenc[ies]” within the meaning of 5 U.S.C. § 552(f)(1) and

therefore, must comply with the nondiscretionary statutory requirements of FOIA.
           Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 4 of 8



         14.   An agency must comply with a FOIA request by issuing a determination within 20

business days after receipt of the request. Id. § 552(a)(6)(A(i).

         15.   The determination “must at least inform the requestor of the scope of the

documents that the agency will produce, as well as the scope of the documents that the agency

plans to withhold under any FOIA exemptions.” Citizens for Responsibility & Ethics in Wash. V.

Fed. Election Comm’n, 711 F.3d 180, 186 (D.C. Cir. 2013).

         16.   An agency may be entitled to one ten-day extension of time to respond to a

request if it provides written notice to the requester explaining that “unusual circumstances” exist

that warrant additional time. 5 U.S.C. § 552(a)(6)(B)(ii).

         17.   An agency’s failure to comply with any timing requirements is deemed

constructive denial and satisfies the requestor’s requirement to exhaust administrative remedies.

Id. § 552(a)(6)(C)(i).

         18.   A FOIA requester who exhausts administrative remedies may petition the court

for injunctive and declaratory relief from the agency’s continued withholding of public records.

Id. § 552(a)(4)(B).

      PLAINTIFF'S FOIA REQUEST AND THE DEFENDANT'S FAILURE TO
                              RESPOND

         19.   Plaintiff filed two FOIA requests with defendants on August 22, 2019 Ex.1
and 2.
         20.   By letter dated September 3, 2019, codefendant CBP acknowledged receipt of

this request, assigning control number 2020-15672. Ex. 3.

         21.   To date, codefendant CBP has provided no records in response to the FOIA
            Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 5 of 8



request, notwithstanding FOIA' s requirement of an agency response within twenty (20)

working days (or 30 days under unusual circumstances).

          22.    To date, codefendant OBIM has not provided even a confirmation letter in

response to the FOIA request, notwithstanding FOIA' s requirement of an agency response

within twenty (20) working days (or 30 days under unusual circumstances).

          23.    Defendants have wrongfully withheld the requested records from Plaintiff.

          24.    Pursuant to 5 U.S.C. § 522(a)(6)(C)(i), plaintiff has exhausted his

administrative remedies and may seek judicial review.

                                         REQUESTED RELIEF


                                      CAUSES OF ACTION

                                          First Claim
                 Failure to Comply with Statutory Deadlines in violation of FOIA


1.        Plaintiff repeats, alleges, and reincorporates the foregoing paragraphs as if fully set forth

herein.

2.        Defendants CBP and OBIM have failed to determine Plaintiff’s FOIA Request for over

250 days. CBP and OBIM have violated the deadlines under 5 U.S.C. §§ 552(a)(6)(E)(ii)(I),

(a)(6)(A)(ii).

3.        Plaintiff has constructively exhausted all applicable administrative remedies under 5

U.S.C. § 552(a)(6)(C)(i).

                                             Second Claim
                       Improper Withholding of Agency Records in Violation of FOIA


4.        Plaintiff repeats, alleges, and reincorporates the foregoing paragraphs as if fully set forth
            Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 6 of 8



herein.

5.        Defendants have failed to produce any records in response to Plaintiff’s FOIA requests.

Plaintiff has certain evidence that Defendants CBP and OBIM in fact maintain responsive

records where they have stated that they do not have such records.

6.        Defendants’ failure to produce these records violates their statutory obligation to make

requested records promptly available to the public. 5 U.S.C. § 552(a).




                                               Third Claim
                        Failure to Conduct A Reasonable Search in violation of FOIA


7.        Plaintiff repeats, alleges, and reincorporates the foregoing paragraphs as if fully set forth

herein.

8.        Defendant is obligated under 5 U.S.C. § 552(a)(3) to conduct a reasonable search for

records responsive to FOIA requests and issue a determination concerning the requests within

the time period set forth in 5 U.S.C. § 552(a)(6) –20 working days, to be extended by no more

than 10 working days in the event that the agency notifies the requester in writing of the

existence of “unusual circumstances.”

9.        Defendants have failed to make a reasonable effort to search for records sought by

Plaintiff’s request, and that failure violates FOIA, 5 U.S.C. § 552(a)(6)(A) and correspondent

regulations.

                                      REQUEST FOR RELIEF

WHEREFORE, Plaintiff requests that this Court:
          Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 7 of 8



   A. Order Defendants to issue a determination within seven days;

   B. Order Defendants to process the requested records in their entirety, to disclose the

requested records in their entirety, and to make records available to Plaintiff in their entirety

within 30 days;

   C. Order Defendants to prepare Vaughn index for any document they seek to continue to

withhold under a FOIA exemption.

   D. Award Plaintiff costs and reasonable attorney’s fees incurred in this action pursuant to 5

U.S.C. § 552(a)(4)(E); and




                                                               Respectfully submitted,
                                                               /s/ Ivan Yacub
                                                                Ivan Yacub, Esq.
                                                                Bar No.27628
                                                               Yacub Law Offices
                                                               12761 Darby Brook Court, Suite
                                                               102
                                                               Woodbridge, VA 22192
                                                               703-533-2347
                                                               iyacublaw.com
          Case 1:20-cv-03294-RDB Document 1 Filed 11/13/20 Page 8 of 8



                                  Index of Exhibits

Exhibit            Description

   1               FOIA request filed with CBP on August 22, 2019

   2               FOIA request filed with OBIM on August 22, 2019

   3               CBP FOIA acknowledgement receipt with control number

                   2019-079002
